United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                        June 23, 2005
                                  FOR THE FIFTH CIRCUIT
                                  _____________________                            Charles R. Fulbruge III
                                                                                           Clerk
                                       No. 04-51456
                                  _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
JOSE CARMEN LUGO-REGALADO
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that the unopposed motion of appellee to

vacate the sentence is GRANTED.

       IT IS FURTHER ORDERED that the unopposed motion of appellee

to remand case to the district court for resentencing is GRANTED.

       IT IS FURTHER ORDERED that the unopposed motion of appellee

for a 14 day extension of time to file appellee’s brief is DENIED

AS UNNECESSARY.




       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. 47.5.4.